Citation Nr: 0806431	
Decision Date: 02/26/08    Archive Date: 03/03/08

DOCKET NO.  06-10 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The veteran served on active duty from July 1975 to July 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  In that decision the RO, in pertinent 
part, denied entitlement to service connection for bilateral 
hearing loss.


FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
fails to establish that the veteran has demonstrated that the 
auditory threshold for either ear in any of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or 
greater, or that auditory thresholds for at least three of 
the frequencies are 26 decibels or more, or that speech 
recognition in either ear is less than 94 percent.

2.  The competent and probative medical evidence of record 
preponderates against a finding that bilateral hearing loss 
was present in service, manifested within one year after 
service, and that currently claimed hearing loss is related 
to service or any incident of service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in service, nor may 
it be presumed to have been incurred therein.  38 U.S.C.A. §§ 
1112, 1131, 1137, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385 (2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters: Duties to Notify & to Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice required must be provided to the 
claimant before the initial unfavorable decision on a claim 
for VA benefits, and it must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).

The RO provided the appellant with VCAA notice in August 
2005, prior to the initial decision on the claim made in 
November 2005.  Therefore, the timing requirement of the 
notice as set forth in Pelegrini has been met and to decide 
the appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the veteran in 
the notice letter about the information and evidence that is 
necessary to substantiate his claim for service connection.  
Specifically, the 2005 letter stated that the evidence must 
show that that he had an injury in military service or a 
disease that began in, or was made worse during military 
service, or that there was an event in service that caused 
injury or disease; that he has a current physical or mental 
disability; and, that there is a relationship between his 
current disability and an injury, disease, or event in 
military service.  

In addition, the RO notified the veteran in the 2005 letter 
about the information and evidence that VA will seek to 
provide.  In particular, the letter indicated that reasonable 
efforts would be made to help him obtain evidence necessary 
to support his claim and that VA was requesting all records 
held by Federal agencies, including service medical records, 
military records, and VA medical records.  The veteran was 
also informed that a medical examination would be provided or 
that a medical opinion would be obtained if it was determined 
that such evidence was necessary to make a decision on his 
claim.

The RO also notified the veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
letter notified the veteran that he must provide enough 
information about his records so that they could be requested 
from the agency or person that has them.  It was also 
requested that he complete and return the enclosed VA Form 
21-4142, Authorization and Consent to Release Information to 
the Department of Veterans Affairs, if there were any private 
medical records that he would like VA to obtain on his 
behalf.  In addition, the letter indicated that it was still 
the veteran's responsibility to support his claim with 
appropriate evidence.

The letter also requested that the veteran send to VA any 
medical reports that he had.  In addition, the Board finds 
that the appellant was otherwise fully notified of the need 
to give to VA any evidence pertaining to his claim.  In this 
regard, the RO has informed the appellant in the rating 
decision and SOC of the reasons for the denial of his claim 
and, in so doing, informed him of the evidence that was 
needed to substantiate that claim.  

Through his statements and those of his representative, the 
veteran demonstrated his understanding of what was necessary 
to substantiate his claim, i.e., any notice defect was cured 
by the veteran's actual knowledge.  See Sanders v. Nicholson, 
487 F.3d. 881 (Fed. Cir. 2007; see also Simmons v. Nicholson, 
487 F.3d 892 (Fed. Cir. 2007).  In any event, the Board finds 
that a reasonable person could be expected to understand from 
the notice what was needed to substantiate the hearing loss 
claim and thus the essential fairness of the adjudication was 
not frustrated.  Id.  As such, the Board concludes that, even 
assuming a notice error, that error was harmless.  See 
Medrano v. Nicholson, 21 Vet. App. 165 (2007); Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006).

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted above, 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim. Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his service connection claim, as well as notice 
of the type of evidence necessary to establish a disability 
rating or an effective date for the disability on appeal in a 
letter issued to him in March 2006.  Therefore, the Board 
finds no prejudice to the veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).  Moreover, herein the Board 
concludes below that the veteran is not entitled to service 
connection for his claimed disorder.  Thus, any question as 
to the appropriate disability rating or effective date to be 
assigned is rendered moot. 

In addition, the duty to assist the appellant has also been 
satisfied in this case.  At the outset, the Board notes that 
the veteran is currently incarcerated.  The duty to assist 
incarcerated veterans requires VA to tailor its assistance to 
meet the peculiar circumstances of confinement; as such 
individuals are entitled to the same care and consideration 
given to their fellow veterans.  38 U.S.C.A. § 5107(a) (West 
2002); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); Bolton 
v. Brown, 8 Vet. App. 185, 191 (1995).

The veteran's service medical records were reviewed by both 
the RO and the Board in connection with his claim.  The 
record contains no post-service private or VA medical records 
showing treatment for his claimed condition, although the 
evidence reflects that the veteran was not incarcerated until 
2003.  

In addition, under the VCAA, VA is obliged to provide an 
examination or obtain a medical opinion when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service, and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d).  

In this case, a VA examination for the veteran was requested 
and scheduled for the veteran in November 2005 to evaluate 
his hearing loss.  However, the record reflects that the 
prison was unable to release the veteran for the VA 
examination, and that it was not feasible to perform an 
audiological evaluation at the prison facility.  VA does not 
have the authority under 38 U.S.C.A. § 5711 (West 2002) to 
require a correctional institution to release a veteran so 
that VA can provide him the necessary examination at the 
closest VA medical facility.  See Bolton, at 191.  In this 
case, VA did arrange for a VA licensed audiologist to 
summarize and consider the evidence of record and provide a 
medical opinion in 2006, and that report is of record.  Under 
the circumstances of the case, VA complied to the extent 
necessary and possible with the duty to assist.

As a practical matter, the Board observes that based on the 
circumstances of this case VA actually has no duty to afford 
an examination for the veteran.  Under McLendon v. Nicholson, 
20 Vet. App. 79 (2006), the Court held that in disability 
compensation (service connection) claims, the VA must provide 
a VA medical examination when there is (1) competent evidence 
of a current disability or persistent or recurrent symptoms 
of a disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but 
(4) insufficient competent medical evidence on file for the 
VA to make a decision on the claim.  

VA regulations similarly provide that a medical examination 
or medical opinion is necessary if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but (A) contains 
competent lay or medical evidence of a current diagnosed 
disability or persistent or recurrent symptoms of disability; 
(B) establishes that the veteran suffered an event, injury, 
or disease in service; and (C) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service.  38 C.F.R. 
§ 3.159(c)(4)(i).  

In this case, subsections (A) (B) and (C) were not met and 
accordingly, it was unnecessary even to request review of the 
file and an opinion from a VA audiologist, as was obtained in 
2006.  The service medical records do not show any indication 
of hearing loss upon separation from service.  There is no 
independent, corroborating or factual verification of claimed 
acoustic trauma during service anywhere in the veteran's 
file.  Significantly, there is no post-service evidence on 
file dated at any time between 1980 and 2008 which 
establishes or even suggests that the veteran has hearing 
loss meeting the threshold requirements of 38 C.F.R. § 3.385 
(2007) and finally, there is no competent evidence on file 
which indicates that the veteran's claimed disability, 
bilateral hearing loss, is associated with an established 
event, injury, or disease to include acoustic trauma in 
service or during the presumptive period.  Accordingly, VA is 
not required in this case to obtain a medical examination or 
medical opinion, nor is any such further development 
necessary in order to decide the claim in this case.  38 
C.F.R. § 3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 
512, 517 (2004), citing Paralyzed Veterans of Am. v. Sec'y of 
Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed.Cir. 2003) 
(noting that a medical examination conducted in connection 
with claim development could not aid in substantiating a 
claim when the record does not already contain evidence of an 
in-service event, injury, or disease).

Accordingly, the Board finds that there is no reasonable 
possibility that further assistance would aid the veteran in 
substantiating the claim and the veteran has identified no 
additional evidence or information to provide in support of 
his claim.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist him in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Factual Background

The veteran's DD Form 214 shows that he served with the U.S. 
Navy and that he received training as a boiler technician.

The service medical records (SMRs) include a March 1975 
enlistment examination report which revealed that clinical 
evaluation of the ears was normal and that hearing acuity was 
entirely normal bilaterally.  On the audiological evaluation, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
5
10
LEFT
10
15
15
5
0

Five audiograms dated between 1976 and August 1979, revealed 
entirely normal hearing of the right ear and largely showed 
normal hearing of the left ear except for indications of some 
mild and only episodic deficit of the left ear in the 2,000 
and 3,000 hertz ranges.  Those mild deficits were shown by 
audiograms done in September 1976, September 1977 and March 
1979, but entirely normal hearing of the left ear was shown 
by audiograms dated in March 1978 and August 1979.  The 
separation examination conducted in June 1980 showed that 
evaluation of the ears was normal.  However audiological 
testing was not conducted at that time.  

The August 1979 audiological evaluation was that last 
conducted before the veteran's discharge from service.  At 
that time, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
15
15
LEFT
20
10
20
20
10

The SMRs were entirely negative for any documented complaints 
relating to hearing loss or acoustic trauma  

In June 2005, the veteran filed his original service 
connection claim for bilateral hearing loss indicating that 
hearing loss began in April 1976 and had never been treated.  
In June 2005 the veteran submitted a statement in support of 
his claim explaining that during service with the U.S. Navy, 
he worked as a boiler technician, operating and repairing 
boilers, pumps, generators, and mini turbines, which were 
reportedly noisy.

The veteran completed a VA Form 21-4142, Authorization and 
Consent to Release Information, indicating that he had been 
treated by Creighton Family Health for hearing loss from 1997 
to 2002.  In September 2005, that facility indicated that the 
veteran had not been seen there on the dates indicated.

Private medical records dated from 1991 to 1996 were received 
from Arbor Heights Family Medicine.  These records show that 
the veteran was treated for a plugged right ear (March 1991); 
right ear pain, diagnosed as otitis externa (June 1993); 
right ear pain, diagnosed as otitis media and otitis externa 
(March and April 1994); and Eustachian tube dysfunction 
(September 1996).

The record reflects that a VA audio examination was scheduled 
for the veteran in November 2005.  Correspondence from the 
veteran's representative dated in November 2005 notes that 
after receiving this information, the representative called 
the VAMC in Omaha to advise them that the veteran was 
incarcerated at the Omaha Correctional Center (OCC).  A VA 
employee advised the representative that this correctional 
facility would not transport veterans for a VA examination, 
but that the correctional facility in Lincoln, Nebraska would 
do so.  VA followed up on this matter later in November 2005 
as shown by a Report of Contact, calling the OCC to try to 
schedule the veteran for a VA examination.  The VA employee 
was told by OCC personnel that it was the policy not to allow 
prisoners to attend a VA examination outside of the prison 
facility.  The VA employee also made a note that it was 
impracticable for the VA audio clinic to conduct an audio 
examination in a noise free environment at the OCC.

Service connection for bilateral hearing loss was denied in a 
November 2005 rating decision.

A VA audio evaluation was conducted by a VA licensed 
audiologist in March 2006.  It was explained that the veteran 
was incarcerated and was unable to be released to attend an 
examination in person.  The claims folder was reviewed.  It 
was noted that the veteran claimed hearing loss due to in-
service noise exposure while serving as a boiler technician 
in the Navy from 1975 to 1980.  The examiner stated that 
audiological evaluations performed in service from 1976 to 
1979 all revealed normal hearing bilaterally, except for a 
1976 evaluation which showed mild loss in the left ear at 
2000 and 3000 hertz.  The examiner observed that since the 
veteran's hearing was within normal limits throughout his 
service career, it was not likely that his currently claimed 
hearing loss was precipitated by military noise exposure.  
The examiner explained that exposure to either impulse sounds 
or continuous exposure could cause a temporary threshold 
shift, which disappears 16 to 48 hours after exposure to loud 
noise and noted that if the hearing did not recover 
completely from a temporary threshold shift, a permanent 
hearing loss could exist.  The examiner pointed out that a 
normal audiogram subsequent to indications of noise exposure 
would verify that hearing had recovered without permanent 
loss, as was the case here.  



Legal Analysis

The veteran maintains that he sustained bilateral hearing 
loss due to occupational noise exposure and acoustic trauma 
associated with his period of service with the U.S. Navy from 
1975 to 1980, during which time he primarily served as a 
boiler technician.  

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in- 
service disease or injury and the current disability.  
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).  Thus, there 
are three material issues involved in establishing direct 
service connection for a disability, and the Board must 
review the evidence pertaining to each and grant service 
connection unless the preponderance of the evidence is 
against the claim as is explained in more detail below.  38 
U.S.C.A. § 5107(b).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1131.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for organic diseases of the nervous 
system, such as hearing loss, may additionally be established 
on a presumptive basis by showing that the disease manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.  38 C.F.R. §§ 
3.307(a)(3), 3.309(a).

When an evidentiary basis is demonstrated showing a 
relationship between inservice exposure to loud noise and a 
current hearing disability, it is appropriate to grant 
service connection on a direct incurrence basis.  See Hensley 
v. Brown, 5 Vet. App. 155 (1993).  In addition to the 
foregoing, the Board notes that the threshold for normal 
hearing is between 0 and 20 decibels and that higher 
thresholds show some degree of hearing loss.  Hensley v. 
Brown, 5 Vet. App. 155, 157 (1993).  When audiometric test 
results at a veteran's separation from service do not meet 
the regulatory requirements for establishing a "disability" 
at that time, he may nevertheless establish service 
connection for a current hearing disability by submitting 
evidence that the current disability is causally related to 
service.  Hensley, 5 Vet. App. at 160.

For claims for service connection for hearing loss or 
impairment, VA has specifically defined what is meant by a 
"disability" for the purposes of service connection. 38 
C.F.R. § 3.385. "[I]mpaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent."  38 
C.F.R. § 3.385.

The Board must analyze the credibility and probative value of 
the evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).

The requirement that a current disability be present is 
satisfied when a claimant has a disability at the time a 
claim for VA disability compensation is filed or during the 
pendency of that claim, even if the condition resolves during 
that time.  See McClain v. Nicholson, 21 Vet. App. 319 
(2007).  In this case, there is no indication that the 
veteran has hearing loss of either ear which meets the 
threshold requirements of 38 C.F.R. § 3.385.

There is no post-service evidence of record (i.e. dated from 
July 1980 until 2008) documenting that the veteran's auditory 
threshold in any of the frequencies at 500, 1000, 2000, 3000, 
4000 Hertz (Hz) is 40 decibels or greater in either ear.  Nor 
has it been shown that auditory thresholds for at least three 
of the frequencies at 500, 1000, 2000, 3000, or 4000 Hz are 
26 decibels or greater in either ear.  Moreover, speech 
recognition scores have not been documented as 94 percent or 
less in either ear.  The evidence dated during service from 
1975 to 1980, is not pertinent to establishing the presence 
of a current disability, as discussed in the McClain case, as 
that evidence is dated (approximately) more than 25 years 
prior to the filing of the claim; moreover it did not reflect 
that prior to separation either right or left hearing deficit 
met the threshold requirements of 38 C.F.R. § 3.385, as shown 
by the results of an August 1979 audiogram.  Therefore, it 
has not been established that the current level of hearing of 
the either ear is considered disabling for VA purposes.  
Since the veteran does not demonstrate a level of right or 
left ear hearing loss that is disabling as defined under 38 
C.F.R. § 3.385, the Board cannot grant service connection for 
claimed bilateral hearing loss.  Evidence must show that the 
veteran currently has the disability for which benefits are 
being claimed.  See Degmetich v. Brown, 104 F. 3d 1328, 1332 
(1997)

Even if the Board were to assume that that the veteran 
sustained acoustic trauma in service as reported by him, the 
Board points out that acoustic trauma and noise exposure 
sustained in service are not, in and of themselves, 
disabilities subject to service connection under VA 
regulations.  The critical issue for resolution in that event 
is whether the veteran's currently claimed hearing loss is 
etiologically related to noise exposure sustained during 
service.  

The record here discloses a span of more than 25 years since 
the veteran's discharge from service without any clinical 
evidence to support an assertion of a continuity of hearing 
loss since service.  The fact that the contemporaneous 
records do not provide subjective or objective evidence that 
supports any recent contention that the veteran experienced 
continuous symptomatology since the claimed in-service 
acoustic trauma is highly probative evidence against the 
claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).  
Moreover, in view of the lengthy period without evidence of 
treatment, extending from July 1980 to the present time 2008, 
there is no evidence of a continuity of treatment, and this 
also weighs heavily against the claim.  See Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).

Moreover, the record contains a medical opinion offered in 
2006 addressing the matter of etiology.  In that opinion a 
licensed VA audiologist opined since the veteran's hearing 
was within normal limits throughout his service career, it 
was not likely that his currently claimed hearing loss was 
precipitated by military noise exposure.  There is has been 
no competent medical evidence or opinion presented to the 
contrary.  

While the veteran has presented statements and contentions to 
the effect that bilateral hearing loss is related to service, 
he is not competent to offer a medical nexus opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  The 
evidence is not in relative equipoise as there is evidence of 
normal bilateral hearing acuity in September 1979, within the 
year prior to the veteran's discharge from service in July 
1980; and a 25-year gap between active service and the 
initial service connection claim for hearing loss which was 
filed without presenting any post service indications of 
hearing loss meeting the threshold requirements of 38 C.F.R. 
§ 3.385.  Thus, the preponderance of the evidence is against 
the claim, and the appeal must therefore be denied.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.


____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


